In the Missouri Court of Appeals
             Eastern District
JANUARY 28, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED98622       ALAN W. COHEN, APP V. LORRAINE M. COHEN, RES

2.   ED99175 STATE OF MISSOURI, RES V ARTHUR F. WEPPNER, APP

3.   ED99236 WILLIAM MEYERS, APP V STATE OF MISSOURI, RES

4.   ED99395 L. BEVINEAU-DICKSON, APP V STATE OF MISSOURI, RES

5.   ED99674 HALVOR B. ANDERSON, RES V. SIEGEL-ROBERT, INC, APP

6.   ED99693 MARTYN ADAMS, APP V STATE OF MISSOURI, RES